DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of the application
This office Action is in response to Applicant's Application filled on 10/15/2021. Claims 1-13 are pending for this examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed on 11/11/2020. 

Oath/Declaration
The oath or declaration filed on 11/11/2020 is acceptable.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 05/04/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Election/Restrictions
Applicant’s election with traverse of claims 5-12, 14 in the reply filed on 10/15/2021 is acknowledged and entered by examiner. The traversal is on the ground(s) that there will be no undue search burden. 
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4 and 13-16, drawn to a thin film transistor.

Group II, claim(s) 5-12, drawn to a method of making a thin film 

transistor .

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of planarization layer is in a same layer as the gate and the planarization layer is in direct contact with the gate, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Suzuki et al (US 7326600 B2, Fig 1, element 11, as planarization layer &  element 13a/13b, as gate, col 4, lines 30-65).


REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).



As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 




This office action considers claims 1-13 pending for prosecution, wherein claims 1-4 and 13 are withdrawn from further consideration, and 5-12 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 5, The instant claims recites limitation “sequentially forming a gate, a gate insulating layer, an active layer, a source and drain layer on a substrate” is not clear because after forming gate, planarization layer is formed, and then gate insulating layer, active layer is formed ( not sequentially). Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject  Appropriate corrections defining these limitations within metes and bounds of the claimed invention are required.
Claims 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency status from claim 5.


Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shi (US 2019/0097063 A1; hereafter Shi) in view of Ohmi (US 2015/0084013 A1; hereafter Ohmi).

Regarding claim 5,  Shi discloses a method for manufacturing a thin film transistor, comprising: sequentially forming a gate ( Fig 1, gate electrode 11, Para [ 0048]), a gate insulating layer ( gate insulating layer 12, Para [ 0048]), an active layer (active layer 20, Para [ 0048])  a source and drain layer (Fig 1, 41/42, Para [ 0048]) on a substrate (substrate 10), wherein the source and drain layer (Fig 1, 41/42)  is provided at a first 
But, Shi does not disclose explicitly wherein after forming the gate, the method further comprises forming a planarization layer such that the planarization layer is in a same layer as the gate and in direct contact with the gate, and an upper surface of the planarization layer is flush with an upper surface of the gate.
In a similar field of endeavor, Ohmi discloses wherein after forming the gate (Fig 1, gate 102, Para [ 0035]), the method further comprises forming a planarization layer ( layer 110a/110b, Para [ 0037]) such that the planarization layer ( layer 110a/110b, Para [ 0037]) is in a same layer as the gate (Fig 1, gate 102, Para [ 0035]) and in direct contact with the gate (Fig 1, gate 102, Para [ 0035]), and an upper surface of the planarization layer ( layer 110a/110b, Para [ 0037]) is flush with an upper surface of the gate (Fig 1, gate 102, Para [ 0035]).

Since Shi and Ohmi are both from the similar field of endeavor, and discloses gate electrode and gate insulating layer on the gate electrode and planarization layer, the purpose disclosed by Ohmi would have been recognized in the pertinent art of Shi. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Shi in light of Ohmi teaching “wherein after forming the gate (Fig 1, gate 102, Para [ 0035]), the method further comprises forming a planarization layer ( layer 110a/110b, Para [ 0037]) such that the planarization layer ( layer 110a/110b, Para [ 0037]) is in a same layer as the gate (Fig 1, gate 102, Para [ 0035]) and in direct contact with the gate (Fig 1, gate 102, Para [ .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shi (US 2019/0097063 A1; hereafter Shi) in view of Ohmi (US 2015/0084013 A1; hereafter Ohmi) as applied claims above and further in view of Lan ( US 2005/0157226 A1; hereafter Lan).

Regarding claim 12, Shi and Ohmi discloses the method of claim 5, But, Shi and Ohmi does not disclose explicitly wherein a material of the planarization layer comprises a transparent acrylic resin.
In a similar field of endeavor, Lan discloses wherein a material of the planarization layer comprises a transparent acrylic resin (Para [0009]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Shi and Ohmi in light of Lan teaching “wherein a material of the planarization layer comprises a transparent acrylic resin (Para [0009])” for further advantage such as improve device performance. The applicant is reminded, in this regard, that it has been held that a mere selection of known materials generally understood to be suitable to make a device, the selection of the particular material being on the basis of suitability for the intended use, would be entirely obvious. See In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). (See. MPEP.2144.07).

Allowable Subject Matter

Claim 6-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
forming a pattern of the gate on the substrate by a patterning process; depositing a planarization layer material on the substrate on which the gate is formed, forming a pattern of the planarization layer by performing exposure, development and curing processes on the planarization layer material, and exposing an upper surface of the gate by performing a dry etching process on the planarization layer such that the upper surface of the planarization layer is flush with the upper surface of the gate by the dry etching process, as recited claims 6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898